Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  135052(75)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  ALLEN M. HARTMAN, Personal
  Representative of the Estate of
  Mary Lou Hartman,
               Plaintiff-Appellant,
                                                                   SC: 135052
  v                                                                COA: 257536
                                                                   St. Clair CC: 02-000445-NH
  PORT HURON HOSPITAL, FORREST
  BRYAN FERNANDEZ,M.D., and JALAL
  UD-DIN AKBAR, M.D.,
             Defendants-Appellees.
  ____________________________________

         On order of the Chief Justice, the motion by defendant- appellee to allow late
  filing of their motion for review of the taxation of costs is considered and it is
  GRANTED and the Clerk is directed to file the motion today. Plaintiff-appellant may
  respond to the motion by April 15, 2008.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2008                       _________________________________________
                                                                              Clerk